Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drescher et al. US 20060189191 A1.
	In reference to claim  1, Drescher teaches a plug connector (10; fig. 6.  [0023] mentions that the connector can be a plug-in connector.  Therefore, this is seen to encompass a plug connector ) for providing an electrical connection, the plug connector comprising: a family seal (12.sub.2; fig. 6) with at least one passage opening (18); and at least one electrically conducting plug-in contact (14; fig. 4), which wherein a template (12.sub.1; fig. 6) for the passage opening is provided to support the plug-in contact (14) when the plug-in contact is guided through the passage opening (18) in the family seal (12.sub.2).
	In reference to claim  2, Drescher teaches wherein the template is elastic and/or a film design.
	In reference to claim  3, Drescher teaches wherein the template bears loosely against the family seal.
	In reference to claim  5, Drescher teaches wherein the template has at least one guide unit (tapered shape of 18; fig. 5) to align the plug-in contact in the direction of the passage opening, and/or the guide unit has a funnel-shaped guide geometry (see funnel shape of 18 in figure 5), and/or  the funnel-shaped guide geometry has a depth of 0.5 mm to 0.7 mm.
In reference to claim  7, Drescher teaches wherein the template (12.sub.1) has a predetermined breaking geometry ([0037], lines 4-5 mention that electric contact can piercing through seal block 12.  Breaking involves causing a material to separate.  Piercing involves puncturing a material to cause it to separate, therefore piercing is seen as breaking) which is opened in the direction of the passage opening by the plug-in contact.
	In reference to claim  9, Drescher teaches a method for producing a plug connector (10; fig. 6.  [0023] mentions that the connector can be a plug-in connector.  Therefore, this is seen to encompass a plug connector ) comprising: a family seal (12.sub.2 fig. 6) with at least one passage opening; (18) and at least one electrically conducting plug-in contact (14), which is guided through the at least one passage opening in the family seal, wherein, when guiding the plug-in contact through the passage opening in the family seal, a template (12.sub.1; fig. 6) is used to guide the plug-in contact targetedly through the passage opening in the family seal.
In reference to claim  10, Drescher teaches wherein, after guiding the plug-in contact through the passage opening in the family seal, the template remains on the family seal during normal operation of the plug connector (as illustrated in figure 4).


Claims 1, 5, 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda US 6398585 B1
In reference to claim  1, Fukuda teaches a plug connector (fig. 1A) for providing an electrical connection, the plug connector comprising: a family seal (17) with at least one passage opening (15); and at least one electrically conducting plug-in contact (12), which is guided through the at least one passage opening  (15) in the family seal, wherein a template (19) for the passage opening is provided to support (29 of 19 engages/guides 12 during insertion) the plug-in contact when the plug-in contact is guided through the passage opening in the family seal.
In reference to claim  5, Fukuda teaches wherein  the template (19) has at least one guide unit (27) to align the plug-in contact (12) in the direction of the passage opening (15), and/or the guide unit has a funnel-shaped guide geometry (see fig. 1A and 2), and/or19416124_i.docPreliminary AmendmentAtty. Docket: 52461-334541 New U.S. National Phase Application based on InternationalPage 5 of 8Appln. No. PCT/EP2019/071941 filed 15 August 2019the funnel-shaped guide geometry has a depth of 0.5 mm to 0.7mm.
In reference to claim  6, Fukuda teaches wherein the template (19) has swing-open guide elements (pertaining to 29) which are opened in the passage opening  (see fig. 1B) in the family seal by the plug-in contact.
In reference to claim  9, Fukuda teaches a method for producing a plug connector (fig. 1A) comprising: a family seal (17) with at least one passage opening (15); and at least one electrically conducting plug-in contact (12), which is guided through the at least one passage opening in the family seal, wherein, when guiding the plug-in contact through the passage opening in the family seal, a template (19) is used to guide the plug-in contact targetedly through the passage opening in the family seal.
In reference to claim  10, Fukuda teaches wherein, after guiding the plug-in contact through the passage 19416124_i.docPreliminary AmendmentAtty. Docket: 52461-334541New U.S. National Phase Application based on InternationalPage 6 of 8Appln. No. PCT/EP2019/071941 filed 15 August 2019opening in the family seal, the template remains on the family seal during normal operation of the plug connector.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al. US 20060189191 A1.
	In reference to claim  4, Drescher substantially teaches the invention as claimed.
	However Drescher does not teach wherein the template has a material thickness of 0.1 mm to 0.2 mm, and/or the template has a depth of 1 mm to 1.2 mm.
It would have been an obvious matter of changing the size of the template’s material thickness of 0.1mm to 0.2mm and/or a depth to be in the range of 1mm to 1.2mm, since such a modification a depth.  With a reasonable expectation of success, changing the size of the depth of the template to arrive at the results of claim 4 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the depth of the template in order to suitably adjust the material cost of forming the template.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al. US 20060189191 A1 in view of Bigotto et al. US 6174200 B1.
	In reference to claim  6, Drescher substantially teaches the invention as claimed.
	However Drescher does not teach wherein the template has swing-open guide elements which are opened in the passage opening in the family seal by the plug-in contact.
	Bigotto teaches the template (30; fig. 2-4) has swing-open guide elements (32; fig. 3) which are opened in the passage opening (22; fig. 3, 4) in the family seal (21; fig. 2-4) by the plug-in contact .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al. US 20060189191 A1 in view of Drescher US 20050159046 A1 (herein Drescher 046)
	In reference to claim  8, Drescher teaches wherein the template has a collar element (A; image below). 

    PNG
    media_image1.png
    444
    668
    media_image1.png
    Greyscale

	However Drescher ‘191 does not teach the template has a collar element which serves for positioning a holding element for the template on a plug housing.
Drescher ‘046 teaches the template (16.sub.1 ; fig. 1) has a collar element (top flat surface of 16.sub.1. which surrounds the opening 32; fig. 3) which serves for positioning a holding element (28; fig. 1 is placed on top [i.e. positioned on top] of 16.sub.1) for the template on a plug housing (i.e. housing of connector 10; fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Drescher ‘046 to modify Drescher ‘191 in order to surely secure the family seal and template to the plug housing.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         12/31/2021